EXHIBIT 10.41


EIGHTH AMENDMENT TO CREDIT AGREEMENT

        This Eighth Amendment to Credit Agreement (the “Amendment”) is made as
of this 27th day of January, 2003 by and among ASCENT FUNDING, INC. (the
“Borrower”), and LASALLE BANK NATIONAL ASSOCIATION (the “Bank”).


W I T N E S S E T H:

        WHEREAS, the Borrower and the Bank are parties to that certain Credit
Agreement, dated as of June 6, 1997, as amended by that certain First Amendment
to Credit Agreement, dated as of September 8, 1998, as further amended by that
certain Second Amendment to Credit Agreement, dated as of August 12, 1999, as
further amended by that certain Third Amendment to Credit Agreement, dated as of
November 30, 2000 with an effective date of September 30, 2000, as further
amended by that certain Fourth Amendment to Credit Agreement, dated as of April
17, 2001, as further amended by that certain Fifth Amendment to Credit
Agreement, dated as of November 27, 2001, as further amended by that certain
Sixth Amendment to Credit Agreement, dated as of May 15, 2002, and as further
amended pursuant to that certain Seventh Amendment to Credit Agreement, dated as
of November 20, 2002 (collectively, the “Credit Agreement”);

        WHEREAS, the Borrower has notified the Bank that it will be applying
funds in the Cash Collateral Account (as defined in the Credit Agreement) to
repay that certain Installment Note dated July 20, 1999 from Ascent Management,
Inc. (“AMI”) in favor of the Bank in the original principal amount of $3,300,000
(the “AMI Note”) and, as a result, the advance rate applicable under the
Borrowing Base (as defined in the Credit Agreement) will be reduced to 90% in
accordance with the terms of the Credit Agreement unless and until the Borrower
replenishes the Cash Collateral Account;

        WHEREAS, as a result of the foregoing payoff and reduction in the Cash
Collateral Account, the Borrower and the Bank desire to further amend the Credit
Agreement as more fully set forth herein;

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree as follows:

SECTION I.    DEFINITIONS. Unless otherwise defined herein, all capitalized
terms shall have the meaning given to them in the Credit Agreement.

SECTION II.   WAIVER OF NEGATIVE COVENANT. The Bank hereby waives compliance
with Section 7.13 of the Credit Agreement solely for purposes of enabling the
Borrower to make certain distributions to the Guarantor to be applied solely to
the repayment of AMI’s obligations to the Bank under the AMI Note on or before
January 31, 2003. The foregoing limited waiver shall in no way be construed to
limit or otherwise affect the Borrower’s future compliance with Section 7.13 of
the Credit Agreement.

SECTION III.   AMENDMENTS TO CREDIT AGREEMENT.

        3.1 The Credit Agreement is hereby amended by deleting Section 4.2(j) in
its entirety and inserting the following in its stead:

        “(j)        the Borrower’s Consolidated GAAP Net Worth shall not be less
than $3,828,000.”

        3.2 The Credit Agreement is hereby amended by deleting Section 4.2(k) in
its entirety.

        3.3 The Credit Agreement is hereby amended by deleting Section 7.10 in
its entirety and inserting the following in its stead:

        “7.10 Minimum Consolidated GAAP Net Worth. At any time during the term
hereof, permit the Consolidated GAAP Net Worth of the Borrower and its
Subsidiaries to be less than an amount equal to the sum of (a) $3,828,000 plus
(b) 50% of any cumulative positive Net Income of the Borrower and its
Subsidiaries for each fiscal quarter following the fiscal quarter ending
December 31, 2000 plus (c) Deferred Revenues as of the end of the most recent
fiscal quarter.”

SECTION IV.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is
expressly conditioned upon satisfaction of the following conditions precedent:

        4.1 The Bank shall have received a copy of this Amendment duly executed
by the Borrower.

        4.2 The Bank shall have received a duly executed Seventh Amendment to
Guaranty Agreement executed by Ascent Assurance, Inc.

        4.3 The Bank shall have received such other documents, certificates and
assurances as it shall reasonably request, all of which shall have been
delivered on or prior to the date hereof.

SECTION V.    REAFFIRMATION OF THE BORROWER. The Borrower hereby represents and
warrants to the Bank that (i) the warranties set forth in Article 5 of the
Credit Agreement are true and correct on and as of the date hereof, except to
the extent (a) that any such warranties relate to a specific date, or (b)
changes thereto are a result of transactions for which the Bank has granted its
consent; (ii) the Borrower is on the date hereof in compliance with all of the
terms and provisions set forth in the Credit Agreement as hereby amended; and
(iii) upon execution hereof no Event of Default has occurred and is continuing
or has not previously been waived.

SECTION VI.   EXPENSES. The Borrower shall pay, upon demand, all reasonable
attorneys’ fees and out-of-pocket costs of the Bank in connection with this
Amendment and the agreements, documents and other items contemplated hereunder.

SECTION VII.  FULL FORCE AND EFFECT. Except as herein amended, the Credit
Agreement and all other Loan Documents shall remain in full force and effect.

SECTION VIII. COUNTERPARTS. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have executed this Amendment on
the day and year specified above.

  ASCENT FUNDING, INC.   By: /Patrick J. Mitchell/   Name: Patrick J. Mitchell  
Title: President       LASALLE BANK NATIONAL ASSOCIATION   By: /Bradley
Kronland/   Name: Bradley Kronland   Title: Assistant Vice President






ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

        The undersigned, ASCENT ASSURANCE, INC. (formerly Westbridge Capital
Corp.), hereby ratifies and reaffirms that certain Guaranty dated June 6, 1997
(as amended from time to time, the “Guaranty”) made by the undersigned in favor
of LaSalle Bank National Association (the “Bank”) and each of the terms and
provisions contained therein, and agrees that the Guaranty continues in full
force and effect following the execution and delivery of the foregoing
Amendment. The undersigned represents and warrants to the Bank that the Guaranty
was, on the date of the execution and delivery thereof, and continues to be, the
valid and binding obligation of the undersigned enforceable in accordance with
its terms and that the undersigned has no claims or defenses to the enforcement
of the rights and remedies of the Bank under the Guaranty.

        IN WITNESS WHEREOF, this Acknowledgment and Agreement of Guarantor has
been duly authorized as of this 27th day of January, 2003.

  ASCENT ASSURANCE, INC.   By: /Patrick J. Mitchell/   Name: Patrick J. Mitchell
  Title: President  